Case: 3:19-cv-00266-TMR-MRM Doc #: 15 Filed: 05/08/20 Page: 1 of 2 PAGEID #: 383




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON

LAWRENCE EARL WILSON,

                        Petitioner,                 :   Case No. 3:19-cv-266

        - vs -                                          District Judge Thomas M. Rose
                                                        Magistrate Judge Michael R. Merz

RHONDA RICHARDS, Warden,
 Franklin Medical Center,

                                                    :
                        Respondent.


          DECISION AND ORDER DENYING RELEASE ON BAIL


        This habeas corpus action is before the Court on Petitioner’s Motion for Release on His

Own Recognizance and Stay of Execution of the State Sentence in his case.

        A district court has authority to enlarge a state prisoner pending determination of his or her

petition for writ of habeas corpus under 28 U.S.C. § 2254. Aronson v. May, 85 S. Ct. 3, 13 L. Ed. 2d 6

(1964). However, it is appropriate to exercise that authority only upon a showing that a petitioner's

claim is both substantial and clear on the merits. Glynn v. Donnelly, 470 F.2d 95 (1st Cir. 1972); Calley

v. Callaway, 496 F.2d 701 (5th Cir. 1974).

                 In order to receive bail pending a decision on the merits, prisoners
                 must be able to show not only a substantial claim of law based on
                 the facts surrounding the petition but also the existence of "some
                 circumstance making [the motion for bail] exceptional and
                 deserving of special treatment in the interests of justice." Aronson v.
                 May, 85 S.Ct. 3, 5, 13 L.Ed.2d 6, 9 (1964) (Douglas, J., in
                 chambers); see Martin v. Solem, 801 F.2d at 329-330; Iuteri v.
                 Nardoza, 662 F.2d at 161. There will be few occasions where a
                 prisoner will meet this standard.



                                                   1
Case: 3:19-cv-00266-TMR-MRM Doc #: 15 Filed: 05/08/20 Page: 2 of 2 PAGEID #: 384




Dotson v. Clark, 900 F.2d 77, 79 (6th Cir. 1990).

       The Magistrate Judge accepts as true Wilson’s claim that as a prisoner in the Ohio prison

system, he is at a higher risk of infection during the COVID-19 pandemic than members of the

general population. Although he does not provide corroborating medical evidence of his

underlying conditions, his age and the existence of those conditions do put him in a group at higher

risk than other prisoners. But that does not set him apart from many other persons who are

incarcerated; chronic obstructive pulmonary disease and hypertension are relatively common

medical conditions, especially in males of Wilson’s age.

       Wilson has also not shown that his right to relief in this case is “clear.” In recognizing that

Wilson did not need circuit court permission to file a habeas corpus petition relating to denial of

parole in 2017. In re Wilson, Case No. 19-3310 (6th Cir. Oct. 11, 2019)(unreported; copy at ECF

No. 3). In the course of reaching that conclusion, however, the Sixth Circuit recounted the many

times that many different courts, including this one, have rejected Wilson’s attacks on the

underlying judgment.

       Accordingly, the Motion is DENIED.

May 8, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                                                 2
